As filed with the Securities and Exchange Commission on April 30 , 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2013 Commission File Number 001-15106 Petróleo Brasileiro S.A.—Petrobras (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation—Petrobras (Translation of registrant’s name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Avenida República do Chile, 65 20031-912 – Rio de Janeiro – RJ – Brazil (Address of principal executive offices) Almir Guilherme Barbassa (55 21) 3224-2040 – barbassa@petrobras.com.br Avenida República do Chile, 65 – 23 rd Floor 20031-912 – Rio de Janeiro – RJ – Brazil (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Petrobras Common Shares, without par value* New York Stock Exchange* Petrobras American Depositary Shares, or ADSs (evidenced by American Depositary Receipts, or ADRs), each representing two Common Shares New York Stock Exchange Petrobras Preferred Shares, without par value* New York Stock Exchange* Petrobras American Depositary Shares (as evidenced by American Depositary Receipts), each representing two Preferred Shares New York Stock Exchange 2.875% Global Notes due 2015, issued by PifCo New York Stock Exchange 6.125% Global Notes due 2016, issued by PifCo New York Stock Exchange 3.875% Global Notes due 2016, issued by PifCo New York Stock Exchange 3.500% Global Notes due 2017, issued by PifCo New York Stock Exchange 5.875% Global Notes due 2018, issued by PifCo New York Stock Exchange 7.875% Global Notes due 2019, issued by PifCo New York Stock Exchange 5.75% Global Notes due 2020, issued by PifCo New York Stock Exchange 5.375% Global Notes due 2021, issued by PifCo New York Stock Exchange 6.875% Global Notes due 2040, issued by PifCo New York Stock Exchange 6.750% Global Notes due 2041, issued by PifCo New York Stock Exchange 2.000% Global Notes due 2016, issued by PGF New York Stock Exchange 3.000% Global Notes due 2019, issued by PGF New York Stock Exchange 4.375% Global Notes due 2023, issued by PGF New York Stock Exchange 5.625% Global Notes due 2043, issued by PGF New York Stock Exchange Floating Rate Global Notes due 2016, issued by PGF New York Stock Exchange Floating Rate Global Notes due 2019, issued by PGF New York Stock Exchange 3.250% Global Notes due 2017, issued by PGF New York Stock Exchange 4.875% Global Notes due 2020, issued by PGF New York Stock Exchange 6.250% Global Notes due 2024, issued by PGF New York Stock Exchange 7.250% Global Notes due 2044, issued by PGF New York Stock Exchange Floating Rate Global Notes due 2017, issued by PGF New York Stock Exchange Floating Rate Global Notes due 2020, issued by PGF New York Stock Exchange * Not for trading, but only in connection with the registration of American Depositary Shares pursuant to the requirements of the New York Stock Exchange. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The number of outstanding shares of each class of stock as of December 31, 2013 was: 7,442,454,142 Petrobras Common Shares, without par value 5,602,042,788 Petrobras Preferred Shares, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes R No £ If this report is an annual or transitional report, indicate by check mark if the registrant is not required to file reports pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP £ International Financial Reporting Standards as issued by the International Accounting Standards Board R Other £ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 £ Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R TABLE OF CONTENTS Page Forward-Looking Statements 3 Glossary of Petroleum Industry Terms 5 Conversion Table 7 Abbreviations 8 Presentation of Financial and Other Information 9 Presentation of Information Concerning Reserves 10 PART I 10 Item 1. Identity of Directors, Senior Management and Advisers 10 Item 2. Offer Statistics and Expected Timetable 10 Item 3. Key Information 11 Selected Financial Data 11 Risk Factors 13 Item 4. Information on the Company 22 History and Development 22 Overview of the Group 22 Exploration and Production 24 Refining, Transportation and Marketing 36 Distribution 42 Gas and Power 43 International 50 Biofuels 55 Corporate 56 Organizational Structure 56 Property, Plants and Equipment 58 Regulation of the Oil and Gas Industry in Brazil 58 Health, Safety and Environmental Initiatives 62 Insurance 64 Additional Reserves and Production Information 65 Item 4A. Unresolved Staff Comments 74 Item 5. Operating and Financial Review and Prospects 74 Management’s Discussion and Analysis of Financial Condition and Results of Operations 74 Overview 75 Sales Volumes and Prices 76 Effect of Taxes on Our Income 77 Inflation and Exchange Rate Variation 78 Results of Operations 79 Additional Business Segment Information 87 Liquidity and Capital Resources 88 Contractual Obligations 92 Critical Accounting Policies and Estimates 93 Research and Development 95 Trends 97 Item 6. Directors, Senior Management and Employees 98 Directors and Senior Management 98 Compensation 105 Share Ownership 105 Fiscal Council 106 Audit Committee 106 Other Advisory Committees 107 Ombudsman 107 Employees and Labor Relations 108 Item 7. Major Shareholders and Related Party Transactions Major Shareholders 110 i TABLE OF CONTENTS (cont.) Page Item 8. Financial Information 112 Consolidated Statements and Other Financial Information 112 Legal Proceedings 112 Internal Commissions 112 Dividend Distribution 113 Item 9. The Offer and Listing 113 Item 10. Additional Information 115 Memorandum and Articles of Incorporation 115 Restrictions on Non-Brazilian Holders 124 Transfer of Control 124 Disclosure of Shareholder Ownership 125 Material Contracts 125 Exchange Controls 135 Taxation Relating to Our ADSs and Common and Preferred Shares 136 Taxation Relating to PifCo’s and PGF’s Notes 145 Documents on Display 152 Item 11. Qualitative and Quantitative Disclosures about Market Risk 152 Item 12. Description of Securities other than Equity Securities 154 American Depositary Shares 154 PART II 155 Item 13. Defaults, Dividend Arrearages and Delinquencies 155 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 155 Item 15. Controls and Procedures 155 Evaluation of Disclosure Controls and Procedures 155 Management’s Report on Internal Control over Financial Reporting 155 Changes in Internal Controls 156 Item 16A. Audit Committee Financial Expert 156 Item 16B. Code of Ethics 156 Item 16C. Principal Accountant Fees and Services 157 Audit and Non-Audit Fees 157 Audit Committee Approval Policies and Procedures 157 Item 16D. Exemptions from the Listing Standards for Audit Committees 157 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 158 Item 16F. Change in Registrant’s Certifying Accountant 158 Item 16G. Corporate Governance 158 PART III 161 Item 17. Financial Statements 161 Item 18. Financial Statements 161 Item 19. Exhibits 161 Signatures 167 ii Table of Contents FORWARD-LOOKING STATEMENTS Some of the information contained in this annual report are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, or Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or Exchange Act, that are not based on historical facts and are not assurances of future results. Many of the forward-looking statements contained in this annual report may be identified by the use of forward-looking words, such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimate” and “potential,” among others. We have made forward-looking statements that address, among other things: · our marketing and expansion strategy; · our exploration and production activities, including drilling; · our activities related to refining, import, export, transportation of oil, natural gas and oil products, petrochemicals, power generation, biofuels and other sources of renewable energy; · our projected and targeted capital expenditures and other costs, commitments and revenues; · our liquidity and sources of funding; · our development of additional revenue sources; and · the impact, including cost, of acquisitions. Our forward-looking statements are not guarantees of future performance and are subject to assumptions that may prove incorrect and to risks and uncertainties that are difficult to predict. Our actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of factors. These factors include, among other things: · our ability to obtain financing; · general economic and business conditions, including crude oil and other commodity prices, refining margins and prevailing exchange rates; · global economic conditions; · our ability to find, acquire or gain access to additional reserves and to develop our current reserves successfully; · uncertainties inherent in making estimates of our oil and gas reserves, including recently discovered oil and gas reserves; · competition; · technical difficulties in the operation of our equipment and the provision of our services; · changes in, or failure to comply with, laws or regulations; · receipt of governmental approvals and licenses; · international and Brazilian political, economic and social developments; 3 Table of Contents · natural disasters, accidents, military operations, acts of sabotage, wars or embargoes; and · the cost and availability of adequate insurance coverage. For additional information on factors that could cause our actual results to differ from expectations reflected in forward-looking statements, see “Risk Factors” in this annual report. All forward-looking statements attributed to us or a person acting on our behalf are qualified in their entirety by this cautionary statement. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The crude oil and natural gas reserve data presented or described in this annual report are only estimates, and our actual production, revenues and expenditures with respect to our reserves may materially differ from these estimates. 4 Table of Contents GLOSSARY OF PETROLEUM INDUSTRY TERMS Unless the context indicates otherwise, the following terms have the meanings shown below: ANEEL The Agência Nacional de Energia Elétrica (National Electrical Energy Agency), or ANEEL, is the federal agency that regulates the electricity industry in Brazil. ANP The Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (National Petroleum, Natural Gas and Biofuels Agency), or ANP, is the federal agency that regulates the oil, natural gas and renewable fuels industry in Brazil. API Standard measure of oil density developed by the American Petroleum Institute. Barrels Standard measure of crude oil volume. BNDES The Banco Nacional de Desenvolvimento Econômico e Social (the Brazilian Development Bank) BSR Buoyancy supported riser. Condensate Light hydrocarbon substances produced with natural gas, which condense into liquid at normal temperature and pressure. CNPE The Conselho Nacional de Política Energética (National Energy Policy Council), or CNPE, is an advisory body of the President of the Republic assisting in the formulation of energy policies and guidelines. CVM The Comissão de Valores Mobiliários (Securities and Exchange Commission) of Brazil, or CVM. Deep water Between 300 and 1,500 meters (984 and 4,921 feet) deep. Distillation A process by which liquids are separated or refined by vaporization followed by condensation. EWT Extended well test. Exploration area A region in Brazil under a regulatory contract without a known hydrocarbon accumulation or with a hydrocarbon accumulation that has not yet been declared commercial. FPSO Floating Production, Storage and Offloading Unit. Heavy (crude) oil Crude oil with API density less than or equal to 22°. Intermediate (crude) oil Crude oil with API density higher than 22° and less than or equal to 31°. Light (crude) oil Crude oil with API density higher than 31°. LNG Liquefied natural gas. 5 Table of Contents LPG Liquefied petroleum gas, which is a mixture of saturated and unsaturated hydrocarbons, with up to five carbon atoms, used as domestic fuel. MME The Ministério de Minas e Energia (Ministry of Mines and Energy) of Brazil. MPBM The Ministério do Planejamento, Orçamento e Gestão (Ministry of Planning, Budget and Management) of Brazil. NGLs Natural gas liquids, which are light hydrocarbon substances produced with natural gas, which condense into liquid at normal temperature and pressure. Oil Crude oil, including NGLs and condensates. PLSV Pipe laying support vessel. Post-salt reservoir A geological formation containing oil or natural gas deposits located above a salt layer. Pre-salt reservoir A geological formation containing oil or natural gas deposits located beneath a salt layer. Proved reserves Consistent with the definitions in Rule 4-10(a) of Regulation S-X, proved oil and gas reserves are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible – from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations. Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined. The price is the average price during the 12-month period prior to December 31, 2013, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. The project to extract the hydrocarbons must have commenced or we must be reasonably certain that we will commence the project within a reasonable time. Reserves which can be produced economically through application of improved recovery techniques (such as fluid injection) are included in the “proved” classification when successful testing by a pilot project, or the operation of an installed program in the reservoir, provides support for the engineering analysis on which the project or program was based. Proved developed reserves Reserves that can be expected to be recovered: (i) through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well; and (ii) through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well. 6 Table of Contents Proved undeveloped reserves Reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required. Reserves on undrilled acreage are limited to those directly offsetting development spacing areas that are reasonably certain of production when drilled, unless evidence using reliable technology exists that establishes reasonable certainty of economic producibility at greater distances. Undrilled locations are classified as having undeveloped reserves only if a development plan has been adopted indicating that they are scheduled to be drilled within five years, unless the specific circumstances justify a longer time. Proved undeveloped reserves do not include reserves attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual projects in the same reservoir or an analogous reservoir or by other evidence using reliable technology establishing reasonable certainty. SS Semi-submersible unit. Synthetic oil and synthetic gas A mixture of hydrocarbons derived by upgrading (i.e., chemically altering) natural bitumen from oil sands, kerogen from oil shales, or processing of other substances such as natural gas or coal. Synthetic oil may contain sulfur or other non-hydrocarbon compounds and has many similarities to crude oil. TLWP Tension Leg Wellhead Platform. Total depth Total depth of a well, including vertical distance through water and below the mudline. Ultra-deep water Over 1,500 meters (4,921 feet) deep. CONVERSION TABLE 1 acre 43,560 square feet 0.004047 km 2 1 barrel 42 U.S. gallons Approximately 0.13 t of oil 1 boe 1 barrel of crude oil equivalent 6,000 cf of natural gas 1 m 3 of natural gas 35.315 cf 0.0059 boe 1 km 0.6214 miles 1 meter 3.2808 feet 1 t of crude oil 1,000 kilograms of crude oil Approximately 7.5 barrels of crude oil (assuming an atmospheric pressure index gravity of 37° API) 7 Table of Contents ABBREVIATIONS bbl Barrels bcf Billion cubic feet bn Billion (thousand million) bnbbl Billion barrels bncf Billion cubic feet bnm 3 Billion cubic meters boe Barrels of oil equivalent bnboe Billion barrels of oil equivalent bbl/d Barrels per day cf Cubic feet GWh One gigawatt of power supplied or demanded for one hour km Kilometer km 2 Square kilometers m 3 Cubic meter mbbl Thousand barrels mbbl/d Thousand barrels per day mboe Thousand barrels of oil equivalent mboe/d Thousand barrels of oil equivalent per day mcf Thousand cubic feet mcf/d Thousand cubic feet per day mm 3 Thousand cubic meters mm
